DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has argued that Stehle (US 2020/0290432) fails to teach the amended limitation of claim 1 of “all direction modes”. However, examiner notes that based on applicant’s specification it is unclear if “modes” include all possible positions of an air redirecting element or if it only refers to the redirecting modes disclosed in paragraph [0051] of the specification that discloses redirecting air “past the upper curved surface”, “past the lower curved surface” or “combination thereof depending on the specific direction mode of the vane”. Therefore, it applying art the limitation has been interpreted as referring to three modes and therefore, Stehle as applied to the prior art discloses an upward directed position, downward position, and a horizontal position where one of Stehle’s air redirecting elements will be perpendicular to the mesh panel and direct air in a direction perpendicular to the adjacent portion of the mesh panel.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "air redirecting element adapted to redirect an air flow flowing towards an outlet of the air vent” in claim 1 which corresponds in the specification to a static air redirecting element 314 and rotatable vane 302. Examiner notes that claim 3 has positively recited a rotatable vane as part of the “air redirecting element”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, and 12-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has recited "the at least one air redirecting element and the mesh panel are adapted such that the air flow is redirected by the at least one air redirecting element in a direction substantially perpendicular to at least a portion of the mesh panel in all direction modes of the at least one air redirecting element" but the disclosure in paragraphs [0050] disclose the air redirecting elements 302, 314, and 310 redirect air in a direction substantially perpendicular to the mesh panel. It is unclear how any of the disclosed air redirecting elements could redirect air perpendicular to the mesh panel alone to meet the claim limitation language of "at least one air redirecting element" since the specification and figures 3a and 3b show all three air redirecting elements working in conjunction to perform the recited functionality.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, and 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, the term “all direction modes of the at least one air redirecting element” renders the claims indefinite. Applicant’s specification has not made it clear how many “direction modes” exist. Paragraph [0051] discloses the vane 302 can direct air to flow past the upper curved surface or past the lower curved surface, or a combination thereof which would suggest only three air redirecting modes exist. But paragraph [0057] suggests there is a “range of direction modes of the air redirecting element” but there is no further disclosure of the range. In applying art, the limitation has been interpreted as referring to three modes of upward, downward, and combination thereof as described in paragraph [0051].
Claims 3-5, 7-9, and 12-15 depend upon claim 1 and are indefinite for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stehle (US 2020/0290432 A1).
Regarding claim 1, Stehle discloses an air vent (Stehle 10) comprising at least one air redirecting element in the form of air louvers (Stehle 15) that are configured to redirect air flowing towards an outlet of the air vent (see Stehle figure 8) and a mesh panel (Stehle 21) with vent holes arranged downstream of the air redirection elements (see Stehle figure 8) to cover the outlet of the air vent (see Stehle figure 8). The at least one air redirecting element and mesh panel are adapted such that the air flow is redirected by the at least one air redirecting element in a direction substantially perpendicular to a portion of the mesh panel in all modes (Stehle figure 8 shows an arrangement with the center air redirecting element directing air perpendicular to the mesh and the air redirecting elements can be rotated to positions where each of the three air redirecting elements is directing air parallel to an adjacent portion of the mesh panel). Examiner notes that in paragraph [0069] applicant has defined a mesh panel as made of rigid material and therefore Stehle’s expanded metal cover has been interpreted as a mesh panel. This interpretation is consistent with applicant’s definition of mesh panel. Examiner notes that Stehle’s three direction modes is consistent with the interpretation of modes discussed in the 112(b) rejection above.
Regarding claim 2, Stehle as applied to claim 1 further discloses that the at least one air redirecting element (Stehle 15) and mesh panel (Stehle 21) are arranged such that in all direction modes of the air redirecting elements the air flow is perpendicular to a portion of the mesh panel. Examiner notes that since the mesh panel has a concave surface any possible direction of the air flow through the mesh panel is perpendicular to a portion of the mesh panel.
Regarding claim 3, Stehle as applied to claim 1 discloses the air redirecting elements are rotatable vanes (see Stehle figure 8).
Regarding claim 4, Stehle as applied to claim 1 discloses the mesh panel is made of metal (Stehle [0056]).
Regarding claim 5, Stehle as applied to claim 1 discloses the mesh panel is curved (see Stehle figure 8).
Regarding claim 12, Stehle as applied to claim 1 discloses the air vent is installed in a dashboard of a vehicle (Stehle [0013]). Examiner notes that a dashboard is an interior panel of a vehicle.
Regarding claim 15, Stehle as applied to claim 1 teaches the air vent is installed in a vehicle (Stehle [0002]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stehle (US 2020/0290432 A1) as applied to claim 1 above, and further in view of Horner et al. (DE 10 2017 111 011 A1).
Regarding claim 7, Stehle as applied to claim 1 is silent regarding the air vent comprising a curved inner portion as part of the air redirecting element.
However, Horner teaches an air vent (Horner 10) that comprises a curved portion (Horner 20 see Horner figure 2) as part of an air redirecting element.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of to modify Stehle’s air vent to utilize Horner’s air redirecting element that includes a curved inner wall portion to allow control of airflow direction using less louvers.
Regarding claim 8, Stehle and Horner as applied to claim 7 further teach the air guiding element includes a static air redirecting member (Horner 70).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stehle (US 2020/0290432 A1) as applied to claim 1 above, and further in view of Jauch-Paganetti (DE 198 07 259 A1).
Regarding claim 9, Stehle as applied to claim 1 discloses the mesh over the outlet can extend across the entire dashboard (Stehle [0013)).
 Stehle is silent regarding the mesh covering other devices that include an outlet.
However, Jauch-Paganetti teaches an air vent Jauch-Paganetti 4) adjacent to a speaker (Jauch-Paganetti 50) with a single mesh (Jauch-Paganetti 28) that covers both the vent outlet and the speaker outlet (see Jauch-Paganetti figure 4) to dampen the sound of airflow from the vent and serve as a protective grille for the speaker.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stehle’s air vent design to incorporate an adjacent speaker with the mesh panel extending over the speaker to provide an improved visual design with a single visible mesh grille for both ventilation and the speaker.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stehle (US 2020/0290432 A1) as applied to claim 12 above, and further in view of Jauch-Paganetti (DE 198 07 259 A1).
Regarding claim 13, Stehle as applied to claim 12 is silent regarding the air vent assembly being located adjacent to another device with an outlet covered by the mesh.
However, Jauch-Paganetti teaches an air vent (Jauch-Paganetti 4) adjacent to a speaker (Jauch-Paganetti 50) with a single mesh (Jauch-Paganetti 28) that covers both the vent outlet and the speaker outlet (see Jauch-Paganetti figure 4) to dampen the sound of airflow from the vent and serve as a protective grille for the speaker.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stehle’s air vent design to incorporate an adjacent speaker with the mesh panel extending over the speaker to provide an improved visual design with a single visible mesh grille for both ventilation and the speaker.
Regarding claim 14, Stehle and Jauch-Paganetti as applied to claim 13 teach the further device is a speaker (Jauch-Paganetti 50).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762